Citation Nr: 1426780	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-41 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES


1. Entitlement to service connection for coronary artery disease, claimed as a heart condition.
 
2. Entitlement to a brain condition, to include an aneurysm.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The claimant



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The appellant had active duty for training (ADT) from November 5, 2008, to February 5, 2009. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The appellant testified before the undersigned Veterans Law Judge in a hearing at the RO in April 2013.  A transcript of the hearing has been associated with the claims file.

In November 2013, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  The case has now been returned to the Board pursuant to 38 C.F.R. § 19.38 (2013) for further appellate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

When this matter was previously before the Board in November 2013, it was determined that a new VA examination was needed.  The Board explained that an earlier VA examination, conducted in March 2009, was not entirely adequate to fully resolve the complex medical questions raised in this case.  The Board also relied on the appellant's testimony at his Board hearing that he "Absolutely" would attend an examination if found necessary.  Board Hr'g Tr.  6.  Accordingly, the case was remanded to obtain a new VA examination.  Upon remand, a VA examination was scheduled for January 2014, but not conducted.  A February 2014 Report of General Information shows that the AOJ attempted to clarify why the examination was not conducted and learned that the appellant failed to report to the examination.  

However, remand is again necessary because the standard scheduling and notice procedures for scheduling VA examinations were not followed in this case.  

A Veterans Health Administration (VHA) C&P Disability Examinations Procedure Guide directs examination scheduling to proceed by, first, calling a claimant to offer and schedule an appointment that is on, or as close to, the desired date as possible, and second, mailing written notification (which is processed using a software program called VistA).  See Chapter 3(a)(i), C&P Disability Examination Scheduling and Notification.  The VA examination request must contain the claimant's mailing address, if different from the VHA mailing address of record, except that if a more current address is available to VHA, for reasons such as the claimant is receiving care at a VA Health Care Facility, VHA should confirm the correct address before mailing the examination notification letter and notify VBA of the new address.  See Chapter 3(2)(a).  When the C&P disability examination letter is returned as undelivered, a designated administrative staff member must attempt to make telephone contact with the claimant in order to identify a new mailing address.  See Chapter 3(2)(b).  

The C&P Disability Examinations Procedure Guide establishes an alternative notification system, called the R.S.V.P. program.  Under this system, when an examination request is received from an RO, the VHA facility will call the claimant to schedule an examination.  See Chapter 3(a).  If the claimant is not contacted, the VHA facility will leave a voice mail message and send the claimant a letter asking the claimant to contact the scheduling staff at the VHA facility within ten (10) calendar days to make an appointment for the examination.  Id.  If there is no response to the letter, the VA Form 21-2507 will be cancelled with remarks in CAPRI noting the claimant failed to respond to the letter of invitation to schedule an appointment.  Id.  The claimant's failure to respond to the letter will be considered a failure to cooperate with the examination request.  Id.  

(This standard procedure for scheduling VA examinations is also set forth in other VHA directives and publications such as VHA DIRECTIVE 2010-027, VHA Outpatient Scheduling Processes and Procedures, and DMA-13-002, FACT SHEET VHA R.S.V.P. Scheduling (December 11, 2012).)  

In the instant case, the record indicates that notice of the January 2014 examination was not sent to the appellant's current mailing address.  Prior to March 2010, his mailing address was a PO Box.  In March 2010, however, his representative submitted a statement informing the RO of an address change, which appears to be a street address rather than a PO Box.  Notwithstanding this change of address, the RO used the prior address, the PO Box, when requesting the examination.  The VHA's scheduling print-out likewise lists the prior address.  

There is no indication that the VHA's scheduling letter was returned as undeliverable; the claims file does not contain the actual notice letter.  For several reasons, however, the Board finds a compelling indication that the appellant was not receiving mail at the PO Box in January 2014.  First, a subsequent supplemental statement of the case (SSOC), issued in February 2014, was mailed to the PO Box, and it was returned as undeliverable.  By comparison, the Board sent a letter to the appellant in March 2013-at his latest (street) address of record-informing him of an upcoming Board hearing scheduled for April 2013; he promptly appeared at the hearing.  Also, more recently, the Board sent him a notice letter in April 2014 at the street address, and that letter was not returned as undeliverable.  In short, the recent VA communications sent to the PO Box were returned as undeliverable, whereas the notice letters sent to the street address were not.  

Accordingly, the mailing address used to arrange the VA examination in January 2014 appears to have been directed to an incorrect mailing address, the PO Box.  Consequently, the presumption of regularity may not be invoked to assume that the appellant received adequate notice of the examination.  In this same regard, the appellant has not offered good cause for failing to report to the examination, such as illness or hospitalization.  Because the VA examination notice and the subsequent SSOC were sent to the wrong address, however, the appellant would not have been aware of the examination or the fact that he failed to report.  Accordingly, he was most likely unaware that he needed to offer good cause for failing to report.  

For these reasons, there was not substantial compliance with the Board's prior remand directives, and this matter must be remanded for further efforts to arrange the VA examinations previously found necessary to decide the appeal.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for a VA examination(s) with an appropriate examiner to determine the nature and likely etiology of the claimed heart condition.  Send notice of this VA examination to the appellant's current mailing address.  

Accordingly, the examiner is asked to review the pertinent evidence, including the appellant's lay assertions, and also undertake any indicated studies, as deemed appropriate.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and then separately and specifically address each of the following questions:

(a)  Did the appellant's heart disease preexist his entrance into service in November 2008?  

(b) If yes, did the preexisting condition worsen during his service?  

(c) If the preexisting condition worsened during service, was such worsening beyond the natural progression of the disease?

(d) If you determine that the condition worsened during service beyond the natural progress of the disease, but due to tobacco use, is there nonetheless any degree of worsening that is *not* attributable to the tobacco use during service?  In other words, did any factor(s) other than his smoking cause or contribute to the in-service worsening?  The examiner is asked to particularly address the appellant's concern that the stress and rigors of basic training caused his heart condition to increase in severity.  

Please articulate the reasoning underpinning your opinion on each of these three questions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  The resulting report of the examination should be prepared and associated with the claims file.

2.  Arrange for a VA examination(s) with an appropriate examiner to determine the nature and likely etiology of the claimed brain condition.  Send notice of this VA examination to the appellant's current mailing address.  

Accordingly, the examiner is asked to review the pertinent evidence, including the appellant's lay assertions, and also undertake any indicated studies, as deemed appropriate.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and then separately and specifically address each of the following questions:

(a)  Did a brain condition, such as an aneurysm, preexist his entrance into service in November 2008?  

(b) If yes, did the preexisting condition worsen during his service?  In answering this question, the examiner is particularly asked to address the appellant's concern that the stress and rigors of basic training caused his brain condition to increase in severity.

(c) If the preexisting condition worsened during service, was such worsening beyond the natural progression of the disease?

Please articulate the reasoning underpinning your opinion on each of these three questions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  The resulting report of the examination should be prepared and associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James D. Ridgway
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


